                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


DAVID LYNN MCEUEN                                                                PLAINTIFF


VS.                             No: 4:18-cv-00640 BRW-PSH


GLEASON                                                                         DEFENDANT

                                           ORDER

       I have reviewed the Proposed Findings and Partial Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After

careful consideration, I approve and adopt the Proposed Findings and Partial Recommended

Disposition in all respects.

       Accordingly, McEuen’s claims based on verbal remarks are dismissed without prejudice

for failure to state a claim upon which relief may be granted. McEuen’s excessive force claims

against Gleason will proceed. All other defendants are dismissed.

       IT IS SO ORDERED, this 20th day of December, 2018.



                                                         /s/ Billy Roy Wilson______________
                                                         UNITED STATES DISTRICT JUDGE
